Case 2:19-cv-05803-SJF-AYS Document 24 Filed 10/20/20 Page 1 of 4 PageID #: 266




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
WINDWARD BORA, LLC,

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             19-CV-5803 (SJF)(AYS)
                                                                                                         FILED
DRUPETEE RAMPERSAD, a/k/a Drupatee                                                                       CLERK
Rampersad, RICK RAMPERSAD and NEW YORK                                                    11:03 am, Oct 20, 2020
CITY ENVIRONMENTAL CONTROL BOARD,
                                                                                              U.S. DISTRICT COURT
                                    Defendants.                                          EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                            LONG ISLAND OFFICE
FEUERSTEIN, District Judge:

        Pending before the Court is the Report and Recommendation of the Honorable Anne Y.

Shields, United States Magistrate Judge, dated March 16, 2020 (“the Report”), (1)

recommending that the motion of defendant Rick Rampersad to dismiss the complaint pursuant

to Rules 12(b)(1) and 12(b)(3) of the Federal Rules of Civil Procedure be denied; and (2)

advising, inter alia, (a) that “”[a]ny written objections to th[e] Report . . . must be filed . . .

within fourteen (14) days of filing of th[e] report,” (Report at 7) (citing 28 U.S.C. § 636(b)(1)

and Fed. R. Civ. P. 6(a), 72), and (b) that “[f]ailure to file objections within fourteen (14) days

will preclude further review of th[e] report. . . .” (Id.) (citing Thomas v. Arn, 474 U.S. 140, 145,

106 S. Ct. 466, 88 L. Ed. 2d 435 (1985); and Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d

Cir. 2008)). Although a copy of the Report was served upon plaintiff via ECF on March 16,

2020, (see DE 20), and upon defendants via first class mail on September 30, 2020, (see DE 22),

no party has filed any timely objections to the Report, nor sought an extension of time to do so. 1

For the reasons set forth below, the Report is accepted in its entirety.


1
 In addition, none of the defendants appeared for the pretrial status conference held before the undersigned on
October 14, 2020, despite being served with a copy of the Court’s August 18, 2020 scheduling order via first class
mail on August 18, 2020. (See DE 21).
                                                              1
Case 2:19-cv-05803-SJF-AYS Document 24 Filed 10/20/20 Page 2 of 4 PageID #: 267




I.     Standard of Review

       Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas, 474 U.S. at 150, 106 S. Ct. 466. Where a party “received clear notice of

the consequences of the failure to object” to a report and recommendation on a dispositive

matter, Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992) (quotations and citation omitted);

accord Mario v. P&C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002); Small v. Sec’y of

Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989), his “failure to object timely to [that]

report waives any further judicial review of the report.” Frank, 968 F.2d at 16; see also Smith v.

Campbell, 782 F.3d 93, 102 (2d Cir. 2015); Caidor, 517 F.3d at 604.

       Nonetheless, the waiver rule is non-jurisdictional and, thus, the Court may excuse a

violation thereof “in the interests of justice.” Neita v. Precision Pipeline Sols., 768 F. App’x 12,

14 (2d Cir. Apr. 29, 2019) (summary order) (citing United States v. Male Juvenile (95-CR-1074),

121 F.3d 34, 39 (2d Cir. 1997)); see also DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000).

“Such discretion is exercised based on, among other factors, whether the defaulted argument has

substantial merit or, put otherwise, whether the magistrate judge committed plain error in ruling

against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d

162, 174 (2d Cir. 2000); see also Isigi v. Dorvilier, 795 F. App’x 31, 34 (2d Cir. Dec. 19, 2019)

(“While we have discretion to excuse a failure to object ‘in the interests of justice,’ we will

                                                      2
Case 2:19-cv-05803-SJF-AYS Document 24 Filed 10/20/20 Page 3 of 4 PageID #: 268




ordinarily not exercise that discretion unless ‘the magistrate judge [has] committed plain error.’”

(brackets in original)).



II.     Review of Report

        Since no party has filed any timely objections to the Report, nor sought an extension of

time to do so, they have “waive[d] any further judicial review of the findings contained in the

[R]eport.” Spence, 219 F.3d at 174. As the Report is not plainly erroneous, the Court will not

exercise its discretion to excuse the parties’ default in filing timely objections to the Report in the

interests of justice. Accordingly, the Report is accepted in its entirety.



III.    Conclusion

        For the reasons set forth above, the Report is accepted in its entirety and, for the reasons

set forth therein, the motion of defendant Rick Rampersad to dismiss the complaint pursuant to

Rules 12(b)(1) and 12(b)(3) of the Federal Rules of Civil Procedure is denied in its entirety.

Pursuant to Rule 12(a)(4)(A) of the Federal Rules of Civil Procedure, defendants must serve a

responsive pleading within fourteen (14) days after notice of this Order.

        A hearing on plaintiff’s motion for entry of a default judgment against defendants is

scheduled before the undersigned on December 2, 2020 at 11:00 a.m. Said conference will be

conducted telephonically. At the designated time, the Parties are to call Chambers’

teleconferencing number, (877) 336-1280, and follow the automated instructions; the access

code is: 7215690.




                                                       3
Case 2:19-cv-05803-SJF-AYS Document 24 Filed 10/20/20 Page 4 of 4 PageID #: 269




       Plaintiff shall serve a copy of this Order upon defendants and file proof of such service

with the Court.

SO ORDERED.
                                             ___/s Sandra J. Feuerstein
                                             SANDRA J. FEUERSTEIN
                                             United States District Judge
Dated: October 20, 2020
       Central Islip, New York




                                                    4
